        Case 3:20-cv-00485-SK Document 99 Filed 09/16/21 Page 1 of 2




SANFORD JAY ROSEN – 062566
JENNY S. YELIN – 273601
ADRIENNE PON HARROLD – 326640
ROSEN BIEN GALVAN & GRUNFELD LLP
101 Mission Street, Sixth Floor
San Francisco, California 94105-1738
Telephone: (415) 433-6830
Facsimile: (415) 433-7104
Email:       srosen@rbgg.com
             jyelin@rbgg.com
             aharrold@rbgg.com
Attorneys for Plaintiff
MICHAEL ANDREWS

                                  UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION


MICHAEL ANDREWS,                                        Case No. 3:20-cv-00485-SK
                     Plaintiff,                         JUDGMENT
              v.                                        Judge: Hon. Sallie Kim
EQUINOX HOLDINGS, INC., a Delaware                      Date of Removal:      January 22, 2020
corporation; and DOES 1 to 10, inclusive,               Complaint Filed:      December 27, 2019
                                                        Trial Date:           November 2, 2021
                     Defendants.


              Defendant Equinox Holdings, Inc.’s Rule 68 Offer of Judgment having been timely
accepted by Plaintiff Michael Andrews, Judgment is hereby entered against Defendant for
damages in the sum of One Hundred Sixty Two Thousand Dollars and No Cents
($162,000.00) to be paid to Plaintiff within fifteen (15) days.
              The Court shall retain ancillary jurisdiction to determine the amount of reasonable
attorneys’ fees and costs Defendant shall pay Plaintiff’s attorneys for their work through
August 23, 2021.
              Post judgment interest shall accrue on the damages and the attorneys’ fees and costs
commencing the date following entry of this Judgment at the rate provide by 28 U.S.C.
§ 1961.

[3790644.3]                                                                  Case No. 3:20-cv-00485-SK
                                                    1
                                               JUDGMENT
        Case 3:20-cv-00485-SK Document 99 Filed 09/16/21 Page 2 of 2




              This action was decided by Magistrate Judge Sallie Kim upon Plaintiff’s Notice of
Acceptance of Defendant’s Rule 68 Offer of Judgment.
              IT IS SO ORDERED.
DATED: September 16, 2021


                                                  SALLIE KIM
                                                  United States Magistrate Judge




[3790644.3]                                                                 Case No. 3:20-cv-00485-SK
                                                   2
                                              JUDGMENT
